This is a companion appeal to that of J.D. Hardcastle, Respondent, v. The Pullman Company, a Corporation, Appellant,320 Mo. 1239, decided at this term, being the other of the separate appeals taken by the defendants from an order granting plaintiff a new trial in case of J.D. Hardcastle v. St. Louis-San Francisco Railway Company and the Pullman Company. Our statement in the Pullman Company opinion of the contents of the record filed and our conclusions of law thereon is here referred to and made a part of this opinion.
In the case below, plaintiff's motion for a new trial was sustained "as against defendants, St. Louis-San Francisco Railway Company, on the seventh and twelfth grounds thereof, to-wit, that the court had erred in giving instructions numbered four and nine at the instance and request of said defendant." In the Pullman Company appeal we ruled that the trial court's action in the first instance in giving the instruction above referred to as instruction numbered 9 was reversible error and that the trial court did not err in sustaining *Page 17 
plaintiff's motion for a new trial on that account. This ruling applies with no less force to the defendant St. Louis-San Francisco Railway Company, and we deem it unnecessary to rule upon other grounds referred to in plaintiff's motion for a new trial or in the trial court's order and judgment sustaining the same.
For the reasons above stated, and more fully set forth in our opinion in the Pullman Company appeal, the judgment sustaining plaintiff's motion for a new trial as to defendant St. Louis-San Francisco Railway Company is affirmed. All concur.